 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9

10   UNITED STATES OF AMERICA,                         No. CR18-217 RSM

11                   Plaintiff,                        ORDER DELAYING REPORT DATE
           vs.                                         AND SETTING STATUS
12                                                     CONFERENCE
     KEITH STRAND,
13

14                   Defendant.

15

16          THIS COURT, having reviewed the agreed Motion to Delay the Report Date and to
17   Set a Status Conference, HEREBY ORDERS:
18          The current report date of July 15, 2021 will be stricken and the matter will be
19   addressed at a status conference to be held on August 27, 2021 at 11:00 a.m.
20

21          DATED this 2nd day of July, 2021.
22

23

24                                        A
                                          RICARDO S. MARTINEZ
25
                                          CHIEF UNITED STATES DISTRICT JUDGE


      ORDER DELAYING REPORT DATE AND                                        LAW OFFICE OF
                                                                         CATHY GORMLEY
      SETTING STATUS CONFERENCE- 1                                 7511 Greenwood Avenue #821
      KEITH STRAND                                                   Seattle, Washington 98103
                                                                (206) 624-0508 FAX (206) 905-3371
 1
             Respectfully submitted this 2nd day of July, 2021.
 2

 3
             /s/Cathy Gormley
 4
             WSBA #26169
 5           Attorney for Mr. Strand

 6                                  CERTIFICATE OF SERVICE

 7           I, CATHY GORMLEY, hereby certify that on July 2, 2021, I filed this document

 8   with the U.S. District Court’s Electronic Filing (ECF) system, which will serve a copy by
 9   email to all parties.
10
                                                          /s/Cathy Gormley
11                                                        Cathy Gormley, WSBA #26169

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      ORDER DELAYING REPORT DATE AND                                          LAW OFFICE OF
                                                                           CATHY GORMLEY
      SETTING STATUS CONFERENCE- 2                                   7511 Greenwood Avenue #821
      KEITH STRAND                                                     Seattle, Washington 98103
                                                                  (206) 624-0508 FAX (206) 905-3371
